07/15/2020


                         IN THE SUPREME COURT
                                                                              Case Number: DA 20-0214
                        OF THE STATE OF MONTANA

                         Supreme Court No. DA 20-0214


CRAIG TRACTS HOMEOWNERS'
ASSOCIATION,INC., TARA J.
CHAPMAN & MATTHEW B. LOSEY,
DONALD C. and BEVERLY A. FRIEND,
ROBERT J. & ANDREA E. MARICICH
FAMILY TRUST, MICKELSON
INVESTMENTS,LLC, SALLIE A. LOSEY,
HEMINGWAY PATRICK & CAROL T.
REVOCABLE LIVING TRUST,

      Plaintiff and Appellants,

v.

BROWN DRAKE,LLC,

      Defendant and Appellee,


                 ORDER GRANTING EXTENSION OF TIME


      Upon motion of Reid J. Perkins, attorney for Brown Drake,LLC("Brown

Drake"), and good cause appearing and no objection by Opposing Counsel,

      IT IS HEREBY ORDERED that the Appellee is granted an extension to

August 26, 2020, in which to prepare, serve and file its Response to Appellants'

Opening Brief.
      Dated this    day of July 2020.




                                   CHIEF JUSTICE



Reid J. Perkins, Esq.
WORDEN THANE P.C.
P.O. Box 4747
Missoula, MT 59804
(406)721-3400
      Attorneysfor Appellee

Dave Dalthorp
Scott Svee
JACKSON, MURDO & GRANT,
P.C.
203 North Ewing
Helena, MT 59601
      Attorneysfor Appellants

Alanah Griffith
GRIFFITH & CUMMINGS,PLLC
P.O. Box 116748
Big Sky, MT 59716
      Attorneysfor Amici




                                                    Electronically signed by:
                                                       Bowen Greenwood
                                                   Clerk of the Supreme Court
                                                          July 15 2020